*43DISSENTING OPINION BY BLAND, P. J.
On October 30, 1902, the House of Delegates and Municipal Assembly, of the city of St. Louis, passed the following resolution:
“Whereas it is generally claimed in public and private that the city of St. Louis is being systematically robbed of its just resources in the way of personal and other taxes and whereas, the city much needs, at the present time, her just dues in order to properly meet the extra demands being made upon her in these days of coihmemorations and celebrations and that each citizen may do his part, and that the tax-dodger and schemer may be compelled to pay their full share, and that the dishonest be brought under the searchlight:
“Therefore, Be It Resolved, That the Speaker be empowered to appoint a special committee of five members of this house (the first named being chairman), to fully and carefully investigate the books, records and accounts in the several departments wherein returns are made of taxes, either personal, real or upon ad valorem basis, in relation to merchants’ and manufacturers’ license or personal tax, and that such committee be empowered to subpoena witnesses and to send for persons and papers and to administer oaths, and if necessary to employ one or more attorneys, whose .compensation shall not exceed $350 per month each; a clerk who shall be an expert accountant and bookkeeper and perform such duties as the committee may elect, whose compensation shall not exceed $200 per month, to aid in the discharge of their duties and report their findings and recommendations as soon as possible.”
The special committee of five provided for were duly appointed by the speaker of the house and proceeded to make an investigation of the returns made to the assessor by the taxpayers of the city.
The petitioner is the secretary of the J. H. Conrades Chair Company, a corporation organized under the laws *44of this State and doing business in the city of St. Louis. The committee, on February 15th, issued a subpoena duces tecum to J. H. Conrades, Jr., secretary, etc., commanding him to appear before the committee at the hall of the House of Delegates, in the city of St. Louis, on February 24, 1904, at 2:30 P. M., then and there to testify, “and to bring with him the sales books, cash books, general legers,recapitulation books of the said J. H. Conrades Chair Company, showing the sales from June 1, 1902, to June 1, 1903, and the balance sheet for said period of said J. H. Conrades Chair Company.” The subpoena was duly served upon the petitioner. He refused to produce the books and papers called for by the subpoena. His refusal was reported by the committee to the house, whereupon the house issued a warrant for his arrest and for him to be brought before the house to answer for contempt. The sergeant at arms of the house arrested the petitioner on this warrant and holds him in custody by virtue thereof. To regain his liberty, he sued out of this court a writ of habeas corpus.
The return of the sergeant at arms of the house to the writ sets forth with great particularity the proceedings of the house and of the committee resulting in the arrest and detention of the petitioner, and the several clauses of the city’s charter and ordinances showing authority for each step taken, and we think the return is sufficient to show that the petitioner is justly restrained of his liberty, if the committee had authority to compel the production of the books and papers mentioned in the subpoena. The authority conferred on the committee is “to fully and carefully investigate the books, records and accounts in the several departments wherein returns are made of taxes, either personal, real or upon ad valorem basis, in relation to merchants’ and manufacturers’ licenses and personal tax.” The books, etc., which the committee are by the resolution authorized to investigate, are the books, records and accounts of the several departments of the city government wherein returns are *45made for taxes, not the books, papers and accounts of private persons or business corporations kept in their private offices. The committee is a special tribunal possessing no general or common law jurisdiction and is, therefore, as to the subject-matter of its jurisdiction, confined strictly to the authority given it by the resolution. State v. Metzger, 45 Mo. 65; Townsend v. Hawkins, 45 Mo. 287; Gibson v. Vaughan, 61 Mo. 418; Rohland v. Railway, 89 Mo. l. c. 182, 1 S. W. 147; Ex Parte O’Brien, 127 Mo. l. c. 488, 30 S. W. 158; Sutton v. Cole, 155 Mo. l. c. 213, 55 S. W. 1052; State v. Schneider, 47 Mo. App. 669; Hardware Co. v. Riddle, 84 Mo. App. 275; 17 Am. & Eng. Ency. of Law, 1084. The house being without general authority to commit for contempt and the resolution being too narrow to include the investigation attempted (Kilbourn v. Thompson, 103 U. S. l. c. 190), we might stop here and order the discharge of the petitioner, and would do so, but for the fact that the House of Delegates, through its counsel, has strenuously urged on us a liberal interpretation of the resolution; that we should construe the resolution in the light of the preamble and of the power conferred on the committee to send for books and papers and examine witnesses. If we should do this and read into the resolution the power to send for the books and papers of private business corporations and to examine their officers under oath, then we have this state of case to consider: A preamble indicting . . . persons and corporations on general rumor with having made affidavits to false statements to the assessor of their taxable property which under the statute is perjury (sec. 9150, R. S. 1899), and a commission to the committee to find out by an examination of the officers of private corporations and their account books and papers which of them within the city of St. Louis has, by and through its officers, made false returns to the assessor; and in like manner to find out who and how many of the individual taxpayers of the city have committed the like offense in like manner, and report to *46the house any and all delinquents that their names may be written into the blank space in the indictment. It is true the house has no power to prefer an indictment against any one, but the evidence it seeks to obtain, if allowed to proceed through its committee with this character of investigation, might furnish to the grand jury ample grounds upon which to predicate indictments. It might also and doubtless would, have the effect to greatly mitigate the evil set forth in the preamble to the resolution.
The subject of equitable taxation has received the earnest consideration of many eminent economists and a variety of expedients have been devised by legislative bodies to bring it about with a view to relieve the rich of the “burden of dodging taxes,” and to equalize taxation among all taxpaying citizens. But the rich continue to carry their “burden of dodging taxes” and the man of moderate means still bears his burden of unequal taxation. The scheme, the counsel for the house contends is embraced in the resolution, if extended throughout the State, would have the effect to greatly equalize taxation. But our government is one of the restricted powers. Certain inalienable rights are guaranteed to the citizens (including private corporations) which the courts are bound to protect whenever attacked from any quarter. Among these rights is this one, “ that no person shall be compelled to testify against himself in a criminal case.” (Section 23, Missouri Bill of Rights.) Construing this clause of the Bill of Rights, we said in In re Charles Green, 86 Mo. App. l. c. 220:
“In State ex rel. v. Simmons Hardware Company, 109 Mo. 118, it was ruled, that ‘if the proceeding is criminal in its nature, that is, if he is charged with having committed a crime, then it is clear that he can not be compelled to testify against himself, and this' is so whether the proceeding is criminal in form or is as to form a civil proceeding;’ and in the same case it is further said, ‘the Constitution provides that no person shall *47be compelled to testify against himself in a criminal case, prohibits an individual from being compelled to furnish a link in a chain of evidence by which his conviction of a criminal offense may be secured/
“In Counselman v. Hitchcock, 142 U. S. 547, it was ruled, that ‘a witness could not be compelled to disclose the circumstances of his offense, the source from which, or the means by which, evidence if its commission, or his connection with it, may be obtained, or made effectual for his conviction/
“Greenleaf in his work on Evidence states the rule thus: ‘When the answer will have a tendency to expose the witness to a penal liability, or to any kind of punishment, or to a criminal charge, the witness is not bound to answer,’ (vol. 1, sec. 451) approvingly cited in State v. Talbot, 73 Mo. 357.
“The provision of the Constitution quoted in the Simmons Hardware case is for the protection of personal liberty and has always received a liberal construction at the hands of both the Federal and State courts. And these courts have invariably — when brought before them — held as unconstitutional, statutes passed in aid of the inforcement of revenue laws, election laws, the interstate commerce law, laws against the formation of pools and the like, which require a person to purge his conscience of a violation of them, when to do so he would be compelled to furnish evidence which might lead to his conviction of a crime. State ex rel. v. Simmons Hardware Company, supra; Counselman v. Hitchcock, supra; Boyd v. U. S., 11 U. S. 616; Ex parte Senior, 32 L. R. A. 172. As is said in State v. Young, 119 Mo. loc. cit. 520, 24 S. W. 1038, ‘the Constitution is broad enough to protect the defendant against self-conviction before any tribunal in any proceeding.’ ”
As the petitioner did not claim that the production of the books, etc., called for would tend to criminate him or the corporation or any of its officers, it is claimed he *48ought not he discharged. By the preamble and the action of the committee in serving upon him the subpoena to produce the books and papers, the corporation and its officers were tentatively accused of the crime of making a false return of its property for the purpose of taxation. In these circumstances no officer representing the corporation can be called upon to produce evidence against himself. He is in the attitude of defendant in a criminal case and may refuse to be sworn as a witness. In re Charles Green, 86 Mo. App. l. c. 222, and cases cited. But it is answered that the petitioner is not the corporation. This is begging the question. Corporations can only act through their officers and agents, and their acts, when within the scope of their authority, are the acts of the corporation. The petitioner is the secretary of the corporation whose books were called for. He is the proper custodian of these books and papers and as such in respect to them, represents and speaks for the corporation, and they are as much entitled to the protection of the law in his hands as they would'be if they were his own private property.
The right of the State to inquire into, supervise and regulate a semipublic corporation whose duty, under its charter, is to render a service to the public, is everywhere recognized; but not so with a private corporation, not required under its charter to perform any public service, but organized solely for the purpose of conducting a private business for the profit of its stockholders. The individual and property rights of the latter class of artificial persons are as sacred and entitled to the same protection under the law as are the individual and property rights of a natural person. The power to compel this class of corporations to produce its books and papers, as is attempted to be done in this case, for the purpose of showing that its officers have made a false or true return of its property to the tax assessor, as the tribunal making the inquiry may find, has never, in this State, been conferred upon any assessor, board of assessors, court, *49grand jnry or other tribunal. The Constitution stands as an insurmountable barrier to the exercise of such extraordinary power.